DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       MARGARITA MONCADA,
                            Appellant,

                                     v.

                      CITY OF CORAL SPRINGS,
                              Appellee.

                              No. 4D16-2622

                              [July 19, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael L. Gates, Judge; L.T. Case No. 14-004698 (12).

   Philip M. Burlington and Nichole J. Segal of Burlington & Rockenbach,
P.A., West Palm Beach and David Strong of Law Office of David R. Strong,
P.A., Fort Lauderdale, for appellant.

  E. Bruce Johnson and Scott D. Alexander of Johnson, Anselmo,
Murdoch, Burke, Piper & Hochman, P.A., Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed. See Wolf v. Sam’s E., Inc.. 132 So. 2d 305 (Fla. 4th DCA
2014).

GROSS, MAY and FORST, JJ., concur.


                          *          *          *

  Not final until disposition of timely filed motion for rehearing.